Title: To George Washington from William Blount, 9 February 1797
From: Blount, William
To: Washington, George


                        
                            Sir, 
                            Philadelphia Feb. 9th 1797
                        
                        In reply to your Request for the specific Charges against
                            David Campbell to opperate (as I presume) as Reasons why he should not be nominated to the
                            office of federal Judge of the District of Tennessee, I offer the following, That at the
                            first Session of the Legislature held for the State of Tennessee that Gentleman caused
                            himself to be put in Nomination for a Judge, was himself upon the spot, pushed his Interest
                            with his Friends and upon the Ballots being counted he had not half the Number of Votes
                            required to elect a person to that office.
                        The Members of the Legislature who voted on this occasion had seen and known Mr
                            Campbell for years at least seven in the Exercise of the office of a Judge and in my
                            Judgment they voted against him upon a Conviction that he did not possess legal abilities
                            nor Stability of Sentiment or opinion sufficient to quality him to discharge with Propriety
                            the duties of a Judge—The Election of the Persons who were elected Judges of Tennessee nor
                            the Nonelection of Mr Campbell did not turn upon the Spirit of any political Party for no
                            such Party existed— I have the Honor to be very respectfully Your obedient Servant
                        
                            Wm Blount
                            
                        
                    